Exhibit 10.2


ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 29, 2011, is
by and among JAMES J. CERNA, JR., an individual with a place of residence in
California (“Seller”), and NDB Energy, Inc., previously International Energy,
Inc., a corporation organized under the laws of the State of Nevada (“Buyer”).
Seller and Buyer may hereinafter be referred to individually as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, Seller owns certain interests in oil and gas properties and related
assets located in the County of Young in the State of Texas; and


WHEREAS, Seller desires to sell to Buyer, and Buyer desire to purchase from
Seller, Seller’s complete and undivided interest in such oil and gas properties
and related assets upon the terms and subject to the conditions set forth in
this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Parties agree as follows:


ARTICLE 1
SALE AND PURCHASE OF ASSETS


Section 1.1             Sale and Purchase. On and subject to the terms and
conditions of this Agreement, Seller agrees to sell and convey to Buyer, and
Buyer agree to purchase from Seller all of Seller’s rights, titles and interests
in and to the following (collectively the “Purchased Assets”):


(a) All of the lands and oil and gas leases described in Schedule 1.1(a) hereto,
whether Seller’s interest is correctly or incorrectly described in Schedule
1.1(a) hereto, (the “Lease”);


(c) All of the wells, whether currently producing or not, described in Schedule
1.1(b) hereto whether Seller’s interest is correctly or incorrectly described in
Schedule 1.1(b) hereto;


(d) All books, files, abstracts, title opinions, title reports, land and lease
files, surveys, filings, well logs, production reports and reports with
Governmental Authority maps, geological and geophysical data, and records of
Seller related to the operation or ownership of the Purchased Assets
(collectively, the “Records”);


(e) The Seller’s right, title, and interest in and to the oil, gas of any kind
and nature, other hydrocarbons and other minerals in, on, and produced from or
allocated to the Purchased Assets sold to Buyer;
 
(f) All of Seller’s rights in, to and under, and obligations arising from, all
agreements relating to the Purchased Assets, including, but not limited to,
joint operating agreements, unitization agreements, pooling agreements, farmout
agreements, drilling agreements, exploration agreements, oil or gas product
purchase and sale contracts, gas processing or transportation agreements,
leases, permits, rights-of-way, easements, licenses, options, orders and
decisions of state and federal regulatory authorities establishing units which
appear of record or in the Records or which have been otherwise disclosed to
Buyer (all of which are hereinafter collectively referred to as “Existing
Contracts”); and
 
 
 

--------------------------------------------------------------------------------

 
 
(g) To the extent assignable by Seller, all licenses, permits, approvals,
consents, franchises, certificates and other authorizations and other rights
granted by Governmental Authority and all certificates of conveniences or
necessity, immunities, privileges, grants and other rights that relate primarily
to the ownership, use, maintenance or operation of the Purchased Assets. (As
used herein, “Governmental Authority” means any regulatory or administrative
agency, department, division, commission, court or arbitral body, or other
similar recognized organization or body of any domestic federal, state,
municipal, or local governmental authority or of any foreign government or other
similar recognized organization or body exercising similar powers or authority.)


ARTICLE 2
PURCHASE PRICE AND PAYMENT


Section 2.1             Purchase Price. The purchase price for the sale and
conveyance of the Purchased Assets to Buyer by Seller, subject to the conditions
set forth in this Agreement, is ONE HUNDRED TWENTY EIGHT THOUSAND FIVE HUNDRED
DOLLARS ($128,500) (the “Purchase Price”).


Section 2.2             Payment. Payment of the Purchase Price by Buyer shall
take place only if the Closing occurs. At the Closing, Buyer shall present
either a bank check in the amount of the Purchase Price in the name of Seller,
or shall wire the Purchase Price to an account to be provided to Buyer by
Seller.


Section 2.4             Assumption of Liabilities. Upon Closing, Buyer shall
assume and be responsible for the payment, performance or discharge of all
liabilities of Seller resulting from, relating to or to the Purchased Assets, to
the extent related to periods from and after the Closing, except to the extent
any such liabilities are expressly included as part of the Retained Liabilities
(as defined below) (collectively, the “Assumed Liabilities”).


Section 2.5             Retained Liabilities. Notwithstanding anything to the
contrary in this Agreement, all liabilities and obligations relating to, arising
out of, or attributable to the ownership or operation of the Purchased Assets
prior to the Closing Date, whether presently in existence or arising hereafter,
including the consideration payable by Seller in connection with their
acquisition of the Purchased Assets, shall be retained by and remain obligations
of Seller (the “Retained Liabilities”).


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


Section 3.1             Representations and Warranties of Seller. Seller hereby
represents and warrant to Buyer as follows:


(a)           Authority. Seller has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder (and under
all documents required to be executed and delivered and actions to be performed
by Seller pursuant hereto).


(b)           No Other Agreement. Seller has not entered into any other
agreement, either written or oral, for the sale or disposition of the Purchased
Assets and, other than Seller and any Person set forth in Schedule 3.1(b)
hereto, no other Person has any claim to the Purchased Assets.


(c)           Enforceability. This Agreement constitutes a valid and binding
agreement of Seller enforceable against Seller in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors; (ii)
general principles of equity; and (iii) the power of a court to deny enforcement
of remedies generally based upon public policy.
 
 
2

--------------------------------------------------------------------------------

 


(d)           Actions. (i) there is no Action pending (with service of process
therein having been made on Seller) or, to the knowledge of Seller, threatened
(or pending without service of process therein having been made on Seller) to
which Seller is (or is threatened to be made) a party and which relates to the
Purchased Assets, other than Actions which are not reasonably expected to have a
Material Adverse Effect; and (ii) without limiting the foregoing, to the
knowledge of Seller, no written or electronic notice from any third Person has
been received by Seller claiming or calling attention to any violation of Law
which relates to the Purchased Assets, or, in the case of a Governmental
Authority, claiming or calling attention to any possible violation of Law which
relates to the Purchased Assets, other than any such violation or possible
violation which is not reasonably expected to have a Material Adverse Effect.


(e)           Compliance with Laws. (i) Seller has no knowledge of any violation
by Seller of any Law with respect to the Purchased Assets, and (ii) to the
knowledge of Seller, all necessary permits, licenses, approvals, consents,
certificates, and other authorizations with respect to the ownership or
operation of the Purchased Assets are in full force and effect, and no
violations exist in respect thereof.


(f)           Insolvency.


(i)           There are no bankruptcy, reorganization, receivership or
arrangement proceedings pending against, being contemplated by, or, to the
knowledge of Seller, threatened against Seller.


(ii)           The Purchased Assets are not being, and to the knowledge of
Seller, have not been, assigned, transferred, conveyed, pledged, disposed of,
delegated or otherwise alienated, in whole or in part, in any manner (whether by
assignment, merger, change of control, sale of stock, assignment for the benefit
of creditors, receivership, bankruptcy or otherwise), and whether by Seller or
any Affiliate of Seller or any other Person, with the actual intent to hinder,
delay, or defraud any creditor.


(iii)           Immediately prior to and immediately subsequent to the Closing,
Seller has not incurred, nor does Seller intend to or believe that it will
incur, debts or obligations (including, without limitation, contingent
obligations, and including the obligations of Seller under or with respect to
this Agreement), beyond Seller’s ability to pay such debts and obligations as
they mature or come due.


(iv)           Seller agrees that the Purchase Price constitutes reasonable
value for the Purchased Assets, and Seller has not paid less than reasonable
value for the purchase, sale, or other transfer of the Purchased Assets. The
transaction contemplated by this Agreement is not in satisfaction of any
antecedent or preexisting debt owed by Seller to Buyer.


(g)           Tax Matters.


(i)           Except for Taxes not yet due and payable, Seller has not received
written notice of any claim from any applicable Governmental Authority for the
assessment of any Taxes with respect to the Purchased Assets. There is not
currently in effect any extension or waiver of any statute of limitation of any
jurisdiction regarding the assessment or collection of Taxes with respect to the
Purchased Assets. There are no administrative proceedings or lawsuits pending
against the Purchased Assets by any applicable Governmental Authority with
respect to Taxes.
 
 
3

--------------------------------------------------------------------------------

 


(ii)           No lien or encumbrance (other than Tax liens contested in good
faith and for which adequate reserves are maintained in accordance with the
Accounting Principles) exists (whether or not filed in the real property records
of any applicable Governmental Authority) on or with respect to any of the
Purchased Assets as a result of a failure to pay Taxes; provided, however, that,
to the extent notice of any such Tax lien or encumbrance is not filed in the
real property records of an applicable Governmental Authority, this
representation shall be deemed to be qualified by the knowledge of Seller.


(iii)           None of the Purchased Assets are subject to any Tax partnership
agreement requiring a partnership income Tax Return to be filed under Subchapter
K of Chapter 1 of Subtitle A of the Code.


(h)           Outstanding Capital Commitments. Other than as set forth in
Schedule 3.1(h), as of the date of this Agreement, there are no outstanding
authorities for expenditure or other commitments, whether oral or written, to
conduct any operations or expend any amount of money on or with respect to the
Purchased Assets which are binding on Seller or the Purchased Assets and will be
binding on Buyer after Closing.


(i)           Payments for Production. Other than as set forth in Schedule
3.1(b) hereto, Seller is not obligated by virtue of a take-or-pay payment,
advance payment, make-whole payment, or other similar payment, to deliver
hydrocarbons, or proceeds from the sale thereof, attributable to Seller’s
interest in the Purchased Assets at some future time without receiving payment
therefor at or after the time of delivery.


(j)           No Conflict; Consents. The execution and delivery by Seller of
this Agreement and consummation of the transactions contemplated hereby, and the
compliance by such Seller with any of the provisions hereof or thereof, do not
and shall not:


(a) violate any law applicable to such Seller or the Purchased Assets in any
material respect;


(b) require any notice to, filing with, or need to obtain any material Permit or
other material authorization, consent, or approval of any Governmental Authority
(excluding any Permits or other consents or approvals from any Governmental
Authority that are customarily obtained as a matter of routine after Closing);


(d) violate or breach any Transferred Permit in any material respect or give
rise or result in the termination or cancellation of any material Transferred
Permit;


(e) require any notice to, filing with, or need to obtain any material Permit or
other material authorization, consent, or approval of any Person (other than a
Governmental Authority); or


(f) (i) conflict with, violate, result in a breach of or constitute a default
under any Lease; (ii) result in the termination or acceleration of, or create in
any Person the right to accelerate, terminate, modify, or cancel any Lease;
(iii) require any other notice, approval, or consent of any Person under any
Lease; (iv) result in the creation of any lien under any Lease; or (v)
constitute an event that, after notice or lapse of time or both, would result in
any breach,
 
 
4

--------------------------------------------------------------------------------

 


(k)           Environmental.


(i)           To the knowledge of Seller, the Purchased Assets are in compliance
with the requirements of all Environmental Laws;


(ii)           To the knowledge of Seller, all permits, licenses, approvals,
consents, certificates and other authorizations required by Environmental Laws
with respect to the ownership or operation of the Purchased Assets (the
“Environmental Permits”) have been properly obtained and are in full force and
effect, and the Purchased Assets are in compliance with the Environmental
Permits;


(iii)           No written claims have been received by Seller with respect to
the Purchased Assets that relate to Hazardous Materials or to matters covered by
Environmental Laws or Environmental Permits;


(iv)           To the knowledge of Seller, there are no facts, conditions, or
circumstances in connection with, related to or associated with the Purchased
Assets, the ownership or operation of any thereof, or the disposal or removal of
Hazardous Materials from the Purchased Assets that could reasonably be expected
to give rise to any Action or other assertion that Seller, the Purchased Assets,
or the ownership or operation of any thereof gives rise to any liability under
or in connection with any Environmental Law or Environmental Permit; and


(v)           To the knowledge of Seller, there are and have been no Hazardous
Materials that have been disposed of or released on, in, from or under the
Purchased Assets that could reasonably be expected to result in a violation of
any Environmental Law, any claim of exposure to or damage from any such
Hazardous Material, or in a liability or obligation under any Environmental Law
to perform any remediation, removal, response, restoration, abatement,
investigation or monitoring.


(l)           Accuracy of Records. Seller represents that all Records provided
to Buyer are true and complete and that Seller has not intentionally withheld
any Records from Buyer.


Section 3.2             Representations and Warranties of Buyer. Buyer
represents and warrants to Seller as follows:


(a)           Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the requisite corporate power and authority to carry on its
business as it is now being conducted. Buyer is duly qualified to do business,
and is in good standing, in each jurisdiction in which the Purchased Assets to
be acquired by it makes such qualification necessary.


(b)           Authority. Buyer has all requisite corporate power and authority
to execute and deliver this Agreement and to perform each of its respective
obligations under this Agreement (and under all documents required to be
executed and delivered and actions to be performed by any Buyer pursuant
hereto). The execution, delivery and performance of this Agreement and the
agreement contemplated hereby and the transaction contemplated hereby and
thereby has been duly and validly authorized by corporate action on the part of
Buyer.


(c)           Enforceability. This Agreement constitutes a valid and binding
agreement of Buyer enforceable against it in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application with respect to creditors, (ii) general
principles of equity and (iii) the power of a court to deny enforcement of
remedies generally based upon public policy.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           No Conflict or Violation. Neither the execution and delivery of
this Agreement nor the consummation of the transaction and performance of the
terms and conditions contemplated hereby by Buyer will (i) conflict with or
result in a violation or breach of or default under any provision of the
articles of incorporation, by-laws, or other similar governing documents of
Buyer or any material agreement, indenture or other instrument under which Buyer
is bound or (ii) violate or conflict with any Law applicable to Buyer or the
Purchased Assets.


(e)           Consents. No consent, approval, authorization or permit of, or
filing with or notification to, any Person is required for or in connection with
the execution and delivery of this Agreement by Buyer or for or in connection
with the consummation of the transaction and performance of the terms and
conditions contemplated hereby by Buyer.


(f)           Actions. There is no Action pending (with service of process
therein having been made on either Buyer) or, to the knowledge of either Buyer,
threatened (or pending without service of process therein having been made on
either Buyer) to which either Buyer is (or is threatened to be made) a party,
other than Actions which are not reasonably expected by either Buyer to have a
material adverse effect on either Buyer.


(g)           Qualified Owner. Buyer (i) is, or as of the Closing Date will be,
qualified under law to own the Purchased Assets and (ii) has, or as of the
Closing Date will have, complied with any necessary governmental bonding
requirements required for its ownership of the Purchased Assets.


(h)           Sufficient Funds. Buyer has, and at all times prior to Closing
will have, sufficient funds available to enable Buyer to consummate the
transaction contemplated hereby and to pay the Purchase Price.


(i)           Buyer’s Knowledge. Buyer does not have any knowledge that Seller
is currently in breach of any representation or warranty of Seller’s in Section
3.1.


(j)           No Distribution. Buyer is an experienced and knowledgeable
investor in the oil and gas business, Buyer is able to bear the economic risks
of the acquisition and ownership of the Purchased Assets, and Buyer is capable
of evaluating (and has evaluated) the merits and risks of the Purchased Assets
and Buyer’s acquisition and ownership thereof.


(k)           Insolvency.


(i)           There are no bankruptcy, reorganization, receivership or
arrangement proceedings pending against, being contemplated by, or, to the
knowledge of Buyer, threatened against Buyer or any Affiliate of Buyer.


(ii)           Immediately prior to and immediately subsequent to the Closing,
no Buyer or any Affiliate of Buyer will have incurred, nor does such Person
intend to or believe that it will incur, debts or obligations (including,
without limitation, contingent obligations, and including the obligations of the
Buyer under or with respect to this Agreement), beyond such Person’s ability to
pay such debts and obligations as they mature or come due.


(iii)           Buyer agrees for and on behalf of itself and its respective
Affiliates that the Purchase Price constitutes reasonable value for the
Purchased Assets. The transaction contemplated by this Agreement is not in
satisfaction of any antecedent or preexisting debt owed by Buyer to Seller.
 
 
6

--------------------------------------------------------------------------------

 


(l)           Existing Contracts. Buyer is aware that the Purchased Assets are
subject to an operating agreement including all associated Exhibits, Schedules
and Appendices, with Baron Energy, Inc., a corporation formed under the laws of
the State of Nevada (the “Operating Agreement”). Buyer has reviewed the
Operating Agreement attached hereto as Schedule 3.2 (l) and is aware that, upon
Closing, Buyer shall assume all rights and obligations of the Operating
Agreement.


Section 3.3             Buyer’s Right to Terminate. Notwithstanding anything
herein to the contrary, it is agreed that until Closing, the Buyer shall have
the right to inspect and investigate the Purchased Assets and all of the
documentation provided to the Buyer by the Seller pursuant to the terms of this
Agreement. If, in its sole discretion, the Buyer is not satisfied with any of
these inspections and investigations, the Buyer may terminate this Agreement by
written notice to the Seller and be released from all obligations hereunder.


ARTICLE 4
CLEAN TITLE


Section 4.1             UCC Search. Within ten calendar days from the signing of
this Agreement the Seller shall provide to the Buyer a current UCC search from
the Texas Secretary of State reflecting that the Purchased Assets are free and
clear of all security interests and UCC filings; provided, however, that if the
UCC search reflects any security interests or UCC filing that pertain to the
Purchased Assets, then the Seller shall immediately cause those security
interests to be released and UCC Terminating Statements to be filed with the
Texas Secretary of State terminating all such UCC filings. At Closing the Seller
shall provide the Purchaser with a current UCC search showing that the Purchased
Assets are free and clear of all security interests and UCC filings.


ARTICLE 5
BROKERAGE


Section 5.1              No Brokerage. Buyer and Seller hereby confirm and
represent to each other that neither Buyer nor Seller have incurred any
obligation or entered into any agreement for any investment banking, brokerage
or finder’s fee or commission in respect of the transactions contemplated by
this Agreement and each of Seller and Buyer shall indemnify and hold each
harmless from any claims made by any third party for such fees.


ARTICLE 6
CLOSING


Section 6.1              Closing. The Closing of the transaction contemplated by
this Agreement (the “Closing”) shall be held on the Closing Date at 10:00 a.m.,
New York time, at the offices of Buyer’s counsel, Sierchio & Company, LLP, at
430 Park Avenue, Suite 702, New York, NY 10022, no later than July 31, 2011, or
at such other time or place as Seller and Buyer may otherwise agree in writing
(the “Closing Date”).


Section 6.2               Seller’s Closing Obligations. At Closing, Seller shall
convey to Buyer: (i) an Assignment and Bill of Sale for the Purchased Assets in
the name and on behalf of Buyer; (ii) a current UCC search showing that the
Purchased Assets are free and clear of all security interests and UCC filings;
and (iii) all additional and executed such bills of sale, transfers, assignments
and other documents deemed necessary by the Buyer to validly and effectively
complete the sale, assignment, transfer, conveyance and delivery of all of the
Seller’s legal and beneficial right, title, estate and interest in and to the
Purchased Assets.
 
 
7

--------------------------------------------------------------------------------

 


Section 6.3            Buyer’s Closing Obligations. At Closing, Buyer shall
convey to Seller: a certificate of an appropriate officer of the Buyer acting on
behalf of the Buyer, dated the Closing Date, certifying that all
representations, warranties and covenants of the Buyer are true and correct in
all material respects and that all matters to be observed or performed by the
Buyer on or before the Closing Date have been duly observed and performed; (ii)
a valid copy of a resolution of the board of directors of the Buyer authorizing
the execution and delivery of, and completion of the transaction contemplated
by, this Agreement; (iii) a bank check in the name of Seller for the full
Purchase Price, or if payment is made by wire, wiring instructions to deposit
the Purchase Price in an account to be provided to Buyer by Seller; and (iv)
such other documents as may be reasonably required to complete the transactions
set out in this Agreement.


Section 6.4            Concurrent Requirements. At Closing each of the Parties
hereto will deliver to the other such documents and make such payments of money
as are required by the terms of this Agreement to be delivered or paid at the
time of Closing and all matters of delivery of documents and payment of money by
the parties hereto pursuant to this Agreement and the registration of all
appropriate documents in all appropriate public offices of registration will be
deemed to be concurrent requirements such that nothing is deemed to be completed
until everything has been paid, delivered and registered with respect to the
purchase and sale contemplated herein.


Section 6.5            Conditions to Obligations of Buyer. The obligation of
Buyer to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of the following conditions, any one or more of which may be
waived in writing by Buyer:


(i)           each of the representations and warranties of the Seller made in
this Agreement will be true and correct in all respects as of the Closing Date;


(ii)           Seller shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by the Seller on or before the Closing; and


(iii)           no order or provision of any applicable law will be in effect
that prohibits or restricts the consummation of the Closing.


Section 6.5            Conditions to Obligations of Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject
to the satisfaction of the following conditions, any one or more of which may be
waived in writing by Seller:


(i)           each of the representations and warranties of Buyer made in this
Agreement will be true and correct in all respects as of the Closing Date;


(ii)           Buyer shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by the Buyer on or before the Closing; and


(iii)           no order or provision of any applicable law will be in effect
that prohibits or restricts the consummation of the Closing.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE 7
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS


Section 7.1                      Survival of Representations and Warranties. All
representations, warranties and covenants made by the Buyer and Seller under or
pursuant to this Agreement will survive the Closing.


ARTICLE 8
MISCELLANEOUS


Section 8.1                      Counterparts. This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Party.


Section 8.2                      Governing Law; Jurisdiction; Process. THIS
AGREEMENT AND THE TRANSACTION CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW RULES THAT WOULD
DIRECT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


Section 8.3                      Arbitration; Waiver of Trial. Buyer and Seller
hereby agree that any dispute shall be submitted to final and binding
arbitration and that the Parties shall not be entitled to a trial by jury.


Section 8.4                      Entire Agreement. This Agreement and any
Appendices, Schedules and Exhibits hereto contain the entire agreement between
the Parties with respect to the subject matter hereof and there are no
agreements, understandings, representations or warranties, either written or
oral, between the Parties other than those set forth or referred to herein.


Section 8.5                      Expenses. Buyer shall be responsible for all
recording, filing or registration fees relating to the filing, recording or
registration of the Conveyance and any other instruments or documents
transferring title in or to the Purchased Assets or any part thereof from Seller
to Buyer pursuant to this Agreement. All other costs and expenses incurred by
each Party in connection with all things required to be done by it hereunder,
including attorney’s fees, accountant’s fees and the expense of environmental
and title examination, shall be borne by the Party incurring same. Should a
Party or its Affiliate pay any amount which is the responsibility of the other
Party pursuant to this Section 8.5, such other Party shall reimburse the Party
that paid such amount promptly upon receipt of such Party’s invoice therefor and
reasonable substantiation thereof.


Section 8.6                      Notices. Unless otherwise expressly provided in
this Agreement, all notices required or permitted hereunder shall be in writing
and deemed sufficiently given for all purposes hereof if (a) delivered in
person, by courier or by registered or certified United States Mail to the
Person to be notified, with receipt obtained, or (ii) sent by telecopy, telefax
or other facsimile or electronic transmission, with “answer back” or other
“advice of receipt” obtained, in each case to the appropriate address or number
as set forth below. Each notice shall be deemed effective on receipt by the
addressee as aforesaid; provided that, notice received by telex, telecopy,
telefax or other facsimile or electronic transmission after 5:00 p.m. at the
location of the addressee of such notice shall be deemed received on the first
Business Day following the date of such electronic receipt.
 
 
9

--------------------------------------------------------------------------------

 


Notices to Sellers shall be addressed as follows:


Mr. James J. Cerna, Jr.


or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Seller may designate by written notice to Buyer.


Notices to Buyer shall be addressed to:


NDB Energy, Inc.
1200 G Street
NW Suite 800
Washington, DC 2005
Attention: Amit S. Dang
Telephone: (800) 676-1006
Facsimile:


and a copy, which shall not constitute notice, to:


Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Attention: Joseph Sierchio, Esq.
Telephone: (212) 246-3030
Facsimile: (212) 246-3039


or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other Person as
Buyer may designate by written notice to Seller.


Section 8.7                      Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns; provided, however, that the respective rights and
obligations of the Parties shall not be assignable or delegable (whether by
assignment, conveyance, merger, consolidation, Change of Control, entity
purchase, or otherwise) by any Party without the express written consent of the
non-assigning or non-delegating Party, such consent shall not unreasonably be
withheld.


Section 8.8                      Amendments and Waivers. This Agreement may not
be modified or amended except by an instrument or instruments in writing signed
by the Party against whom enforcement of any such modification or amendment is
sought which instrument and expressly identified as a modification or amendment.
Any Party may, only by an instrument in writing and expressly identified as a
waiver, waive compliance by another Party with any term or provision of this
Agreement on the part of such other Party to be performed or complied with. The
waiver by any Party hereto of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach.


Section 8.9                      Appendices, Schedules and Exhibits. All
Appendices, Schedules and Exhibits hereto which are referred to herein are
hereby made a part of this Agreement and incorporated herein by such reference.


Section 8.10                      Interpretation. It is expressly agreed that
this Agreement shall not be construed against any Party, and no consideration
shall be given or presumption made, on the basis of who drafted this Agreement
or any particular provision hereof or who supplied the form of Agreement. Each
Party agrees that this Agreement has been purposefully drawn and correctly
reflects its understanding of the transaction that this Agreement contemplates.
In construing this Agreement:
 
 
10

--------------------------------------------------------------------------------

 
 
(a)           examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;


(b)           the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;


(c)           a defined term has its defined meaning throughout this Agreement
and each Appendix, Exhibit and Schedule to this Agreement, regardless of whether
it appears before or after the place where it is defined;


(d)           each Exhibit and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any Exhibit or Schedule, the provisions of the main body
of this Agreement shall prevail;


(e)           the term “cost” includes expense and the term “expense” includes
cost;


(f)           the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof; and


(g)           include” and “including” shall mean include or including without
limiting the generality of the description of the preceding term.


Section 8.11           Agreement for the Parties’ Benefit Only. This Agreement
is for the sole benefit of Buyer, Seller and their respective successors and
assigns as permitted herein and no other Person shall be entitled to enforce
this Agreement, rely on any representation, warranty, covenant or agreement
contained herein, receive any rights hereunder or be a third party beneficiary
of this Agreement.


Section 8.12            Attorneys’ Fees. Each Party shall be responsible for its
own attorneys’ fees.


Section 8.13            Severability. If any term, provision or condition of
this Agreement, or any application thereof, is held invalid, illegal or
unenforceable in any respect under any Law, this Agreement shall be reformed to
the extent necessary to conform, in each case consistent with the intention of
the Parties, to such Law, and to the extent such term, provision or condition
cannot be so reformed, then such term, provision or condition (or such invalid,
illegal or unenforceable application thereof) shall be deemed deleted from (or
prohibited under) this Agreement, as the case may be, and the validity, legality
and enforceability of the remaining terms, provisions and conditions contained
herein (and any other application such term, provision or condition) shall not
in any way be affected or impaired thereby. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.


Section 8.14            Time of Essence. Time is of the essence in this
Agreement. If the date specified in this Agreement for giving any notice or
taking any action is not a Business Day (or if the period during which any
notice is required to be given or any action taken expires on a date which is
not a Business Day), then the date for giving such notice or taking such action
(and the expiration date of such period during which notice is required to be
given or action taken) shall be the next day which is a Business Day.




[SIGNATURE PAGE FOLLOWS]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have signed this Asset Purchase Agreement as of
the date first written above.
 

  BUYER          
NDB ENERGY, INC.




By:______________________________
Name:    Amit S. Dang
Title:      President, Chief Executive
Officer, & Chief Financial Officer
          SELLER          
JAMES J. CERNA, JR.




By:______________________________
Name:     James J. Cerna, Jr.

 
 
12

--------------------------------------------------------------------------------

 
 
Schedule 1.1(a) to the Asset Purchase Agreement Dated July 29, 2011
Between NDB Energy, Inc. and, James J. Cerna, Jr.


LANDS:


BEING the South 153.6 acres of the North 196.38 acres of T.E. & L. Co. Survey
No. 1103, Abstract 1273, Young County, Texas, limited in depth from the surface
of the earth down to the top of the Caddo Formation.


OIL & GAS LEASE:


The following-described Oil and Gas Lease to the extent it covers the above
described lands, to-wit: Oil and Gas Lease dated September 25, 1917 from M.V.
Keller, et ux, as Lessors, to N.C. Harlan and Will McMillan, as Lessees,
recorded in Volume 67, Page 27 of the Deed Records of Young County, Texas.
 
 
13

--------------------------------------------------------------------------------

 


Schedule 1.1(b) to the Asset Purchase Agreement Dated July 29, 2011
Between NDB Energy, Inc. and, James J. Cerna, Jr.





 
Keller A-Lease
Well
Status
10A
Producing
11A
Producing
12A
Producing w/time clock
14A
Need PJ repair
     
Keller B-Lease
Well
Status
2B
Producing
3B
Need PJ repair
4B
Rods parted
6B
Producing w/time clock
9B
Possible electrical issue
13B
T/A
     
Water Injection Wells
Well
Status
1B
Active
10B
Active
12B
Active
14B
Active

 
 
14

--------------------------------------------------------------------------------

 


Schedule 3.1(b) to the Asset Purchase Agreement Dated July 29, 2011
Between NDB Energy, Inc. and, James J. Cerna, Jr.


Buyer shall have a 75% working interest and a 60.9375% net revenue interest in
the Purchased Assets.


Baron Energy, Inc. shall have a 25% working interest and a 20.3125% net revenue
interest in the Purchased Assets.


 
15

--------------------------------------------------------------------------------

 
 
Schedule 3.1(h) to the Asset Purchase Agreement Dated July 29, 2011
Between NDB Energy, Inc. and, James J. Cerna, Jr.


[Insert Capital Commitments]
 
 
16

--------------------------------------------------------------------------------

 


Schedule 3.2(l) to the Asset Purchase Agreement Dated July 29, 2011
Between NDB Energy, Inc. and, James J. Cerna, Jr.


[Insert Operating Agreement with Baron Energy, Inc. and Exhibits]
 
 
17

--------------------------------------------------------------------------------

 
 